By the Court.
According to the principle laid down by this court in the case of Central R. Co. v. Miller, 91 Ga. 83, which was followed in the case of Conwell v. McWhorter, 93 Ga. 254, this court has no jurisdiction to grant a writ of mandamus to the end that a judge of the superior court may be compelled to approve the grounds of a motion for a new trial. While the Supreme Court may by a writ of mandamus aid a party in bringing to it a case from a trial court, it can not aid him to take any step in the lower court in a case there pending in which no writ of error has been • sued out or applied for.

Application for mandamus nisi denied.


All the Justices concurring.

Application for mandamus nisi.
Blance, Irwin & Wright, for movant.